/s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 25, 2014

                                      No. 04-14-00311-CV

                                      Gerardo LASCANO,
                                           Appellant

                                                v.

                          HUSER CONSTRUCTION COMPANY,
                                     Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. 12406B
                         Honorable M. Rex Emerson, Judge Presiding


                                         ORDER
        Appellee’s brief was originally due on August 28, 2014. See TEX. R. APP. P. 38.6(b).
This court granted Appellee’s first motion for extension of time to file the brief until September
26, 2014. On September 23, 1014, Appellee filed an unopposed second motion for extension of
time to file the brief until October 10, 2014.
        Appellee’s motion for extension of time is GRANTED. Appellee’s brief must be filed
with this court by October 10, 2014. See id.

                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of September, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court